I
per curiam:
En 17 de junio de 1966 el entonces Secre-tario de Justicia de Puerto Rico, Honorable Rafael Her-nández Colón, presentó ante este Tribunal, a tenor con la ley para tales casos provista, (1) una querella contra Modesta Jackson Sanabria, Juez de Distrito. Mediante dicha querella el Secretario de Justicia le imputó a la querellada conducta inmoral, impropia y reprensible, y le formuló ocho cargos a los cuales nos referiremos en el curso de esta opinión y los cuales aparecen copiados verbatim en el Apéndice de la misma.
Este caso fue visto por el Tribunal en Pleno durante los días lunes 5 a viernes 9 de diciembre de 1966. Desfiló considerable prueba de cargo y de defensa. Como ocurre general-*3mente en los procesos (2) en que desfilan testigos a favor y en contra de una persona, hubo declaraciones conflictivas, y cosas que se afirman por unos y que se niegan por otros. Compete, desde luego, al juzgador de los hechos, el que ve y oye a los testigos declarar, la delicada misión de aquilatar esa prueba, descartar lo que parezca exageración, separar lo que cree cierto de lo que cree que no lo es y finalmente llegar a sus conclusiones propias. Así lo hemos hecho.
En este caso, como era de esperarse, la prueba de cargo fue tendente a sostener los cargos formulados y la de defensa a contradecirlos. Una forma de defensa — no queremos lla-marla táctica — que utilizó la defensa fue la de querer dejar establecido que los testigos de cargo albergaban animosidad contra la querellada. Aparte de que debido a la conducta de la querellada en el descargo de sus funciones oficiales pudo dar motivo a animosidad justificada, e independiente-mente también de si había o no animosidad y de si ésta era injustificada o no, el argumento de la animosidad incurre en la falacia de non sequitur. Los testigos no estaban siendo juzgados. Lo que debíamos y debemos resolver es si la que-rellada, una Juez de Distrito, incurrió o no en conducta que justifique o que haga necesaria su remoción de nuestra Judi-catura, en defensa de ésta, de nuestro estado de derecho y de los derechos humanos más elementales que todos decimos defender. Es claro que la acusación de animosidad debe to-marse en cuenta al apreciar la prueba y al juzgar la vera-cidad o falta de ella de los testigos. Eso hemos hecho. Aún descontando lo que puede ser producto de las inevitables pasiones humanas que un procedimiento de esta naturaleza *4desencadena, luego de ver y oir la prueba y de meditar sobre la misma concluimos que los cargos fueron probados.
Seis de los cargos, tomados independientemente uno de los otros, no justifican cada uno de por sí una destitución. Sin embargo, creemos que dos la justifican y, más aún, la hacen necesaria. Los otros, tomados cada uno por separado, podrían justificar una suspensión o tal vez una censura. Como se ha resuelto, puede darse el caso en que una irregularidad por sí sola no justifique la destitución de un juez pero una serie de irregularidades sí puede justificarla, pues una serie de irregularidades demuestra un patrón de conducta impropio e incompatible con la función judicial. Pérez v. Meraux, 197 So. 683 (1940). Así también puede calificarse el caso de autos.
Consideramos de utilidad aclarar lo siguiente en relación con nuestro estatuto sobre destitución de jueces. La ley dispone que “El procedimiento [para la destitución] se iniciará mediante querella dirigida al Tribunal Supremo imputándole al juez conducta inmoral, impropia, o reprensible, o negligencia en sus deberes judiciales.”(3) Eso no quiere decir que cada vez que surja la penosa necesidad de formular una querella contra un juez es necesario alegar todas esas causas. Unos hechos pueden justificar esos cuatro calificativos pero otros hechos pueden justificar solamente uno, o dos, o tres de los mismos. Por ejemplo, una conducta puede ser impropia y reprensible pero no necesariamente inmoral. Desde luego, una conducta inmoral es a la vez impropia y reprensible. También puede imputarse negligencia en el cumplimiento de los deberes judiciales sin imputarse inmoralidad. Así, en este caso creemos que un cargo envuelve inmoralidad en el más profundo sentido de la palabra y los otros siete no envuelven necesariamente inmoralidad pero sí comprenden conducta impropia.
*5Como, según hemos indicado, creemos que dos de los cargos justifican y hacen necesaria la destitución de la querellada nos limitaremos a examinar con algún detalle estos dos cargos. Uno — el más grave de los ocho imputados — es el cargo quinto. Se probó que en dos ocasiones distintas la querellada intervino con un testigo para variar ilegalmente la prueba. En un caso intervino con el policía Ramón Antonio Rolón y le instó a que éste variase su declaración. Sobre el particular declaró Rolón:
“Luego se citó el caso para verse el día 11 de marzo de 1965 y a las nueve de la mañana. Allí en el tribunal, antes de comenzar a verse los casos en sala, la honorable Juez Modesta Jackson, encontrándose en su oficina, me llamó antes del juicio y me instó a que informara que en ningún .momento había visto los daños, ocurridos por el ganado del señor Loubriel al señor González y que el señor Ramón Ferrer era un buscón, y el señor Loubriel era un hombre bueno. Que yo le informé a la honorable Juez Modesta Jackson que eso no podía ser, porque con qué moral yo iba, ver-dad, a decirle que ... lo contrario; que yo iba a sostener lo que yo había visto; que era un caso de propio conocimiento mío; que yo iba a decir lo que había visto.” T.E. pág. 214.
En otra ocasión la querellada intimidó a un niño de 12 años de edad, de sexto grado de escuela, que sería testigo en un caso, para que éste no declarase en contra de determinada persona. El niño, José A. Santiago Rodríguez, declaró como sigue:
“P. ¿Qué pasó después que tu observaste ese accidente?
R. Fui a la corte.
P. ¿ Con quién fuiste a la corte ?
R. Con . . . con . . . con el . . . con el policía que lo in-vestigó.
P. ¿ A quién viste, si viste a alguien, en la corte ?
R. .
P. ¿Con quién hablaste en la corte?
R. Ah, con la señora Jackson.
P. Con la señora Jackson. ¿ Sobre qué hablaste con la señora Jackson en la corte?
*6R. Sobre lo que había visto del accidente.
P. ¿Qué . . . qué le dijiste a la juez del accidente?
R. Pues, yo vi ... yo le dije que yo vi cuando el señor Domingo Ramos atrapilló al hijo.
P. ¿Le dijiste tú?
R. .
P. ¿Qué hizo o qué dijo la juez Jackson cuando tú le dijiste que había visto a Domingo Ramos atrapillar al hijo?
R. Que si yo declaraba en contra ... en contra de Domingo Ramos me mandaba a la ‘Corriccional.’
P. ¿A dónde?
R. A la ‘Corriccional’.
P. ¿Pero tú ya habías declarado o no?
R. Sí, había declarado.
P. ¿ A quién ?
R. No, todavía.
P. ¿No habías declarado? ¿No le habías dicho a la juez lo que tú habías visto ?
R. No, todavía.
P. ¿Y en qué momento fue que la juez te dijo de que te iba a mandar a la Correccional?
R. Cuando yo iba a explicar lo que había pasado.
P. Cuando ibas a explicar. ¿Le declaraste tú a la juez?
R. No, no llegué, porque ella no me dejó.
P. ¿Por qué no le declaraste.
R. Porque me dijo eso.
P. ¿Porque te dijo qué?
R. Que me iba a mandar a la ‘Corriccional’, si declaraba en contra del señor Domingo Ramos.
P. Entonces, ¿a base de lo que ella te dijera, que te iba a mandar, fue que no declaraste?
R. No me atreví hablar.” T.E. págs. 240-242.
Este cargo quinto es el cargo que hemos dicho que en-vuelve una inmoralidad en el más profundo sentido de la palabra. Envuelve la más grave lesión posible al procedi-miento judicial de parte de quién más obligado está a velar por su limpieza: el Juez. Constituye una herida mortal diri-gida al corazón del procedimiento judicial: la veracidad de la prueba. No hay duda de que un Juez que incurre en esa *7práctica no puede permanecer en la Judicatura. Dicha con-ducta incluye tal “indicio de inmoralidad . . . que incapacita al juez para actuar como tal y merecer la confianza pú-blica.” (4)
Se ha resuelto que el favoritismo en el desempeño de los deberes judiciales constituye corrupción tan desastrosa en sus consecuencias como si se hubiese tomado un soborno. El abuso intencional de la discreción judicial se ha calificado como la conducta oficial más opresiva y dañina. In re Bolte, 90 N.Y.S. 499, 512 (1904). También se ha resuelto que una decisión judicial basada en motivaciones impropias o en favoritismo hacia un litigante o su abogado es causa para la destitución. In re Capshaw, 17 N.Y.S.2d 172, 186 (1940); In re Bolte, supra. También se ha resuelto que la conducta de un juez de inducir a un testigo a retener evidencia o a no declarar es causa justificada para su destitución. Kirkpatrick v. State, 9 S.W. 574 (1928).
El otro cargo que consideramos sumamente grave, por ser lesivo a los derechos humanos fundamentales de la dig-nidad del ser humano y de estar protegido contra ataques abusivos a su honra, reputación y vida privada,(5) es el cargo séptimo. Sobre todo, esto es así si se tiene en cuenta que la querellada incurrió en él en más de una ocasión, pues el cargo segundo es de igual naturaleza. Estos dos cargos comprenden dos ocasiones distintas en que la querellada atropelló de palabra a dos señoras en el tribunal sin causa justificada. En los hechos comprendidos en el cargo séptimo la querellada hizo ir al tribunal a la señora Emma Rita Franceschi, mediante citación oficial servida a través de un *8policía con el único fin de increparla sin motivo para ello y de amenazarla con enviarla a la cárcel. Este cargo séptimo unido al cargo segundo constituyen un patrón de conducta impropia y demuestran por sí un abuso del poder público confiado en manos de la querellada.
En cuanto a los demás cargos basta decir lo siguiente. La querellada esencialmente admite el cargo cuarto. Lo niega “por la forma en que está redactado” pero “acepta haber casado las personas a que se refiere dicho cargo,” dos niñas de 13 años de edad. Dicho cargo constituye dos violaciones claras de ley. No tildaremos de inmoral la conducta de la querellada en cuanto a este cargo pero no hay duda de que fue impropia.
El tercer cargo se refiere a una orden de la querellada dictada en estos términos: “No se admitirán fianzas des-pués de las 10:00 de la noche ni por la Juez ni por el secre-tario de esta Sala.” Desde luego este cargo envuelve una falta de cumplimiento del deber que constituye en los tér-minos del estatuto “negligencia en sus deberes judiciales.” Dicho abandono del deber pudo ocasionar importantes viola-ciones de derechos constitucionales de los ciudadanos. Al-gunos tribunales han considerado que la negativa ilegal de admitir fianzas, que de otro modo eran admisibles, como una trasgresión que justifica la destitución. Saint v. Meraux, 111 So. 691 (1927).
Hemos mencionado los cargos segundo, tercero, cuarto, quinto y séptimo. En cuanto a los cargos restantes, el primero, el sexto y el octavo, se refieren a conducta personal de la Juez en lugares públicos. Se le imputa reunirse en público con personas del bajo mundo (bolita, operador de casa de leno-cinio) y otras formas de conducta poco deseables. Aun si tomásemos la actitud de descartar gran parte de la prueba de cargo sobre el particular, los propios testigos de la defensa aportaron detalles específicos que demuestran que hay una medida suficiente de verdad en esas imputaciones como para *9que las creamos censurables. Por ejemplo, uno de los per-sonajes con quien la querellada frecuentaba sitios públicos era Daniel Cintrón Torres. Contra este señor los tribunales han dictado por lo menos las siguiente once sentencias crimi-nales: tres años de presidio por transportar mujeres para fines inmorales; de dos a nueve meses de cárcel por posesión de armas; tres meses de cárcel por infracción al Art. 132 del Código Penal (soborno de testigos); tres meses de cárcel por acometimiento y agresión grave; tres meses de cárcel por otro delito de acometimiento y agresión grave; tres meses de cárcel por otro delito de acometimiento y agresión grave; tres meses de cárcel por acometimiento y agresión grave; dos a cinco años de presidio por atentado a la vida; $50.00 de multa por ataque para cometer homicidio; y dos sentencias de uno a dos años de presidio por infracciones a los Arts. 6 y 7 de la Ley de Armas. (6)
El testigo de defensa Emilio Colón Soto declaró que Daniel Cintrón opera un motel llamado “La Arboleda”; que ha oído que él estuvo “en Atlanta y esas cosas.”
Otro testigo de defensa, Hipólito Díaz, calificó la reputa-ción de Arcadio Ramos (otra persona cuya compañía fre-cuentaba la querellada) de “dudosa” y de “mala.” Otro testigo de defensa, Leopoldo Vega, declaró que Daniel Cintrón visitaba el tribunal; que la querellada se mudó a una casa propiedad de Daniel Cintrón sita en la urbanización Del Carmen en Juana Díaz y en cuanto a la reputación de Daniel Cintrón declaró como sigue:
“P — ¿Conoce usted . . . Usted dice que conocía la reputa-ción del Sr. Daniel Cintrón?
R — Sí, señor.
P — ¿De qué reputación gozaba ese señor?
R — Bueno, tiene una casa de . . . ¿cómo se llama? Un motel.
*10P — ¿ Que es casa de qué ?
R — Bueno, un motel.
P — ¿No ha sido él nunca acusado de casas de lenocinio?
R — Sí, señor; ha sido acusado.
P — ¿En relación con qué casa, con qué negocio o con qué establecimiento? ¿No es en relación con ese mismo motel?
R — Sí, señor.” T.E. pág. 67.
Otro testigo de defensa, el Sargento Hipólito Díaz López declaró que en una ocasión la querellada le indicó que fuese a presenciar una investigación que hacía un Capitán de la Policía para que luego le dijese a ella lo que allí se hacía, a lo cual el testigo se negó. En relación con eso el testigo, más adelante, declaró lo siguiente:
“P — Entonces, qué le dijo ella a usted como resultado de eso cuando usted le dijo que era confidencial, que en eso no podía complacerla ?
R — No recuerdo.
P — No recuerda. Mire a ver si lo que le dijo fue esto ella: ‘Que no me moleste más este márshal porque si yo no lo puedo agarrar antes por algo anormal que él haga, le voy a bloquear su nombramiento de Alguacil cuando llegue el mismo al Senado en el mes de marzo del año que viene.’
R — Hizo esos comentarios, pero. ...
P — Los hizo; ahora usted se recuerda, verdad, que hizo ese comentario ?
R — Sí.” T.E. pág. 22.
Aun si a los fines de apreciar la prueba descartamos liberalmente gran parte de lo aducido por los testigos de cargo, queda un residuo considerable de esa prueba que creemos verídico reforzado por la luz que sobre estos hechos arrojan las declaraciones de los propios testigos de defensa, que nos hace concluir que todos los cargos fueron probados y que todos tomados en conjunto justifican la destitución de la querellada. La prueba demostró que la querellada no tiene la menor conciencia de la naturaleza del cargo de magistrado, lo cual la incapacita para ejercer la difícil tarea de juez en nuestra Judicatura. Lo antes reseñado demuestra un patrón *11de conducta a través de un demasiado largo período de tiempo (los cargos incluyen hechos ocurridos en los años 1963, 1964 y 1965) que la ha hecho indigna del honor y de la confianza puestos en ella y ofendió por igual a la sociedad y defraudó valores públicos de alta significación de los cuales era depo-sitaría. (7)
II
Creemos que la mejor réplica a la opinión disidente con-siste en una lectura cuidadosa de las páginas que anteceden de la opinión del Tribunal en este caso. Cada aseveración factual que allí se hace está conectada con la página corres-pondiente del récord que la sostiene. Señalamos también la forma mesurada y judicial que ha utilizado el Tribunal en su opinión.
Sin embargo, el tono de la disidencia hace necesario que hagamos unos apuntamientos adicionales.
Una pulcra sumisión a los hechos demuestra que la opi-nión disidente adolece de exageraciones e insinuaciones no sostenidas por la prueba y de una seria distorsión que pasa-mos a señalar. Se exagera fuera de toda proporción y se trata de caracterizar de “casi un estado de sitio policial” lo mani-festado por el Teniente Primero de la Policía Julio López en su declaración en el sentido de que tenía instrucciones de informar sobre las irregularidades de los Jueces. Se dice que esas eran “órdenes de la Superintendencia.” Veamos cómo se desinfla esa argumentación tan pronto examinamos con fidelidad el récord. La realidad es que esa instrucción no fue iniciativa de la Policía sino que partió de la Administración de los Tribunales. Así consta de la propia minuta de una reunión rutinaria de oficiales de la Policía, parte de cuya minuta se llevó al récord y en cuya reunión el Licenciado Olivo, Asesor Legal de la Policía, informó sobre una entre-*12vista suya con el Administrador General de los Tribunales. En la página 130 de la transcripción de evidencia puede leerse lo siguiente:
“El Licenciado Olivo distribuyó opinión reciente del Tribunal Supremo sobre arrestos. Habló sobre entrevista con el Licenciado Mongual, Administrador General de los Tribuna-les, quien desea saber donde se observen irregularidades de los jueces, ausencias en fines de semana, problemas al someter casos, opiniones o actuaciones adversas, insultos y abogados posponiendo casos esperando jueces específicos. Se envíen estos informes a Operaciones de Campo.”
No creemos que para la aplicación de la ley debe haber dos varas. Una para los ciudadanos, los servidores públicos más humildes — los policías, los inspectores de sanidad, etc.— y otra para los de mayor jerarquía. Si no hay nada malo en preocuparse porque los policías, los inspectores de sanidad y los fiscales no cometan irregularidades tampoco hay nada in-trínsecamente malo en preocuparse porque los jueces no las cometan. Dada la alta calidad de nuestra Judicatura es muy raro que eso ocurra. Ocurrió en el caso de autos. La correcta defensa de la Judicatura y la que tenemos el derecho de esperar de quién tiene el deber constitucional de velar por la buena administración de los tribunales, consiste en pro-tegerla de personas que incurren en la conducta de la que-rellada, pues es esa la clase de conducta que podría hacer desmerecer la alta estimación y respeto que a todos nos merece nuestra Judicatura.
Nos preocupa que haya transcurrido tanto tiempo entre la vista de este caso en este Tribunal en diciembre de 1966 y su resolución ahora. En casos de esta naturaleza, si la que-rella es infundada se le hace la mejor justicia al juez con-cernido resolviéndolo prontamente. Si la querella es fundada se le hace la mejor justicia a la Judicatura, a la administra-ción de la justicia y al país resolviéndolo también pronta-mente.

*13
Por los motivos expresados en la parte I de esta opinión se decretará la destitución de la querellada del cargo de Juez de Distrito.

El Señor Juez Presidente y el Juez Asociado Señor Santana Becerra disintieron en opinión separada.
Los Jueces Asociados Señores Pérez Pimentel, Hernández Matos y Torres Rigual no intervinieron.
In re: Modesta Jackson
FC-66-1

APENDICE


PRIMER CARGO

Que allá en o para uno de los días del mes de octubre de 1964, en horas de la noche, la querellada, Modesta Jackson Sanabria, en ocasión en que desempeñaba el cargo de Juez del Tribunal de Distrito de Puerto Rico, Sala de Juana Díaz, se reunió en un negocio propiedad del señor Jaime Torres, sito en el Barrio Guanábano, de Juana Díaz, con varias personas de dudosa reputación en la comunidad de Juana Díaz, estando acom-pañada, además, del individuo de nombre Daniel Cintrón, quien había sido convicto por la Corte de Distrito de los Estados Uni-dos para el Distrito de Puerto Rico, por el delito de trata de blancas. En esta reunión la querellada, Modesta Jackson Sana-bria, consumió bebidas alcohólicas en exceso y al encontrarse en aparente estado de embriaguez observó una conducta inmoral, impropia y reprensible del cargo de un juez de distrito.

SEGUNDO CARGO

Que allá en o para el día 29 de marzo de 1965 la querellada, Modesta Jackson Sanabria, en ocasión en que desempeñaba el cargo de Juez del Tribunal de Distrito de Puerto Rico, Sala de Juana Díaz, mientras se encontraba en el recinto del Tribunal de Distrito de Juana Díaz, increpó fuertemente de pa-labras a la señora Ritalina Ramos Cruz, quien había ido al tribunal a querellarse contra una vecina suya por un problema *14que tenía, indicándole la juez querellada a dicha señora que su casa era una de lenocinio donde frecuentaban parejas a tener contacto carnal, ordenándole al Teniente de la Policía del Distrito, señor Julio López López, que practicara una investi-gación sobre la conducta de la señora Ritalina Ramos Cruz y le informara el resultado de la misma. Resultando de la inves-tigación practicada por el Teniente de la Policía que la señora Ritalina Ramos Cruz gozaba de muy buena reputación en la comunidad, era casada con hijos y que vivía en paz y unión con su familia.
Esta conducta es inmoral, impropia y reprensible del cargo de juez de distrito.

TERCER CARGO

Que allá para el día 23 de diciembre de 1963 la quere-llada, Modesta Jackson Sanabria, en ocasión en que desempeñaba el cargo de Juez del Tribunal de Distrito de Puerto Rico, Sala de Juana Díaz, dictó la siguiente orden: “No se admitirán fianzas después de las 10:00 de la noche ni por la Juez ni por el secre-tario de esta Sala.” Esta orden afectó el derecho constitucional de todo acusado a permanecer en libertad o bajo fianza antes de mediar un fallo condenatorio.
Esta conducta de la querellada, Modesta Jackson Sanabria, es ilegal, impropia y reprensible del cargo de un juez de distrito.

CUARTO CARGO

Que allá para el 30 de marzo de 1964 la querellada, Modesta Jackson Sanabria, mientras desempeñaba el cargo de Juez del Tribunal de Distrito de Puerto Rico, Sala de Juana Díaz, cele-bró el matrimonio de la niña María Lourdes Marrero con José Luis Cosme Torres, teniendo entonces dicha niña menos de 14 años de edad, situación que conocía la querellada, Modesta Jackson Sanabria. La niña contrayente María Lourdes Marrero, era la perjudicada en un caso de Violación Técnica que la poli-cía de Juana Díaz le había sometido para determinación de causa probable a la juez querellada.
Que asimismo allá para el día 17 de junio de 1964 la quere-llada, Modesta Jackson Sanabria, procedió a celebrar el matrimo-nio de la niña Sonia Santiago Muñoz, de 13 años de edad, con el joven Jaime Hernández García, sabiendo la juez querellada *15que estaba impedida de celebrar dicho matrimonio por ser la contrayente menor de 14 años de edad. En este matrimonio tam-bién la niña contrayente era perjudicada en un caso de Viola-ción Técnica que la policía de Juana Díaz le había sometido a la juez querellada para determinación de causa probable.
Esta conducta de la querellada, Modesta Jackson Sanabria, es altamente impropia, ilegal, reprensible e inmoral en el de-sempeño de su cargo de juez de distrito.

QUINTO CARGO

Que allá en o para uno de los días del mes de marzo de 1965 la querellada, Modesta Jackson Sanabria, mientras desempe-ñaba el cargo de Juez del Tribunal de Distrito de Puerto Rico, Sala de Juana Díaz, y mientras se encontraba en el recinto de dicho tribunal, intervino con el policía Ramón Antonio Rolón, placa núm. 2387, para que éste variara su declaración en una causa criminal que estaba pendiente de vista ante ese tribunal, de el Pueblo de Puerto Rico vs. Jorge Loubriel, sobre Daños Maliciosos.
En otra ocasión la querellada, Modesta Jackson Sanabria, mientras practicaba una investigación de un accidente de trán-sito ocurrido en el pueblo de Juana Díaz, intervino con el menor José Antonio Santiago Rodríguez para que éste no decla-rara en contra del supuesto acusado, amenazándolo con enviarlo a una institución para menores.
Esta conducta de la querellada, Modesta Jackson Sanabria, es altamente inmoral, ilegal, impropia y reprensible del cargo que desempeña un juez de distrito.

SEXTO CARGO

Que allá en o para uno de los días del mes de septiembre de 1965 la querellada, Modesta Jackson Sanabria, mientras de-sempeñaba el cargo de Juez del Tribunal de Distrito de Puerto Rico, Sala de Juana Díaz, observó una conducta impropia, in-moral y reprensible en el negocio del señor Emilio Rivera, si-to en el Barrio Alas de la Piedra, de Orocovis, Puerto Rico, estando en unión de los individuos Daniel Cintrón, Domingo Santiago, Arcadio Ramos (a) Cale, Manuel Alvarez Acevedo (a) El Tuerto, y otras personas violadores de la ley, haciendo uso *16de bebidas alcohólicas en exceso y en aparente estado de em-briaguez.
Esta conducta es altamente inmoral, impropia y reprensi-ble del cargo que desempeña un juez de distrito.

SEPTIMO CARGO

Que allá en o para uno de los días del mes de junio de 1964 la querellada, Modesta Jackson Sanabria, mientras desem-peñaba el cargo de Juez del Tribunal de Distrito de Puerto Rico, Sala de Juana Díaz, observó una conducta inmoral e im-propia al hacer ir a su oficina a la señora Emma Rita Frances-chi Serrano, mediante citación oficial servida a través de un policía, con el fin único de amonestarla en forma desconside-rada y sin motivo o querella alguna en contra de la referida señora.
Esta conducta de la juez querellada es altamente inmoral reprensible e impropia de un juez de distrito.

OCTAVO CARGO

Que allá en o a mediados del año 1965 la querellada, Modesta Jackson Sanabria, mientras desempeñaba el cargo de Juez del Tribunal de Distrito de Puerto Rico, Sala de Juana Díaz, y mientras se encontraba en una fiesta que se celebraba en el Barrio Maravilla, de Juana Díaz, Puerto Rico, observó una conducta impropia, inmoral y reprensible al sentarse en la falda de uno de los asistentes a dicha fiesta en presencia de las demás personas y público que se encontraba presente.
Esta conducta es altamente inmoral, impropia y reprensi-ble en el desempeño de su cargo de un juez de distrito.

Sec. 24 de la Ley de la Judicatura, Ley Núm. 11 de 24 de julio de 1952, según enmendada, 4 L.P.R.A. see. 232.


 Utilizamos el vocablo “procesos” en su sentido lato. No es este un procedimiento penal, sino uno civil, cuasi administrativo, aunque sui generis. Es un procedimiento de la Rama Judicial, germano con su función de administrar justicia, instituido para su auto-limpieza, para conservarse a sí misma vigorosa, prestigiosa y saludable. In re Marín Báez, 81 D.P.R. 274, 280 (1959); Sarisohn v. Dennison, 281 N.Y.S.2d 475, 478 (1967).


 Véase el escolio 1.


 Informe del Comité que redactó el proyecto de la Ley de la Judi-catura, citado en el historial de la See. 232 del Título 4 de L.P.R.A. y en la Opinión del Juez Sr. Hernández Matos, con la concurrencia del Juez Sr. Santana Becerra, en In re Gallardo, 81 D.P.R. 19, 66 (1958).


 Constitución de Puerto Rico, Art. II, Sees. 1 y 8.


 Exhibits 1-B, 1-A, 5, 5-E, 5-F, 5-G, 5-H, B-I, 5-C, 5-D y 5-A del querellante.


 V. Opinión del Juez Asociado Señor Santana Becerra en In re Gallardo, 81 D.P.R. 19, 77, 80 (1958).